Townsend, J.,
dissenting. Code § 103-103 provides as follows: “The contract of suretyship is one of strict law, and the surety's liability will not be extended by implication or interpretation.” Code § 103-208 provides as follows: “When the fact of suretyship appears on the face of the contract, the creditor shall sue out process against the surety, and enter up judgment against him as such.” In Walker v. Walker, 42 Ga. 142 it was held: “The right to enter up judgment against securities at the same time with their principal exists only by statute, and can only be done in such cases where the statute has changed the common law.” See also Offerman &c. R. Co. v. Waycross R. Co., 112 Ga. 610.
The petition here, and the order granting summary judgment against the sureties pursuant thereto, were objected to on the ground that the sureties are entitled to be sued in an independent action, and that this bond does not fall within that class of cases-*277where judgment may be entered against them on motion in the main ease proceeding against their principal, they not being parties thereto. I think this objection is well taken. The compliance bond here does not fall under any statutory exception to Code § 103-208. It is not an appeal bond under-Code § 6-105. It is not a stay of execution bond under Code § 39-502 (which only stays execution on a judgment for a 60-day period). It cannot be construed to be a ne exeat bond, because the writ of ne exeat is not available to enforce a judgment obtained prior to the issuance of such bond. Lomax v. Lomax, 176 Ga. 605 (3) (168 S. E. 863). It appears from the record here that this bond was required and given in a contempt proceeding to enforce payment of alimony after final judgment in the divorce case.
Further, this is not a condemnation bond under Code § 103-209 as follows: “It shall be lawful to enter judgment against principal and sureties at the same time, as in cases of appeal, in all cases in law or equitable proceedings when a bond has been given by the losing party conditioned to pay the eventual condemnation money in said action, and it shall not be necessary to bring suit upon such bond.” A condemnation bond is one wherein the maker agrees to pay to the payee therein any judgment which he may recover against the principal in the suit in which such bond is given. U. S. Fidelity &c. Co. v. Tucker, 165 Ga. 283, 285, stating to this effect, holds that because not given to insure the payment of a future judgment, a bond given to an executor of an estate by a distributee holding property (funds) paid over to him by the executor, was not a condemnation bond but an indemnity bond. Vickers v. Jones, 200 Ga. 338, holds that a bond imposing a new liability created by the terms of the bond itself cannot be a condemnation bond. Jackson v. Johnson, 164 Ga. 839, deals with a ne exeat bond and is not applicable to this case.
Since the obligations of suretyship are subject to strict construction, since sureties, except as specifically provided otherwise by statute, are entitled to be directly sued before judgment is entered against them and a failure to do so would amount to the deprivation of the surety’s right to a jury trial, and since this case falls within none of the statutory exceptions under which summary judgment may be entered against sureties in an action against the principal, it is my opinion that the court erred in *278overruling the demurrers to the petition and entering judgment against the defendant sureties in the compliance bond.